Mr. Justice PARKER
(dissenting).
I would affirm the judgment of the district court and can agree with the prevailing disposition of the case here only insofar as (a) it grants no relief to the appellant for the time, approving the district court’s ■ rejection of the unification plan, and (b) it indicates the necessity of state legislation providing for school purposes on a statewide rather than a gerrymandering basis. Otherwise, I cannot join either in the rationale or the result of this court’s opinion, first, because it purports to utilize the pronouncement in Serrano v. Priest, 5 Ca|.3d 584, 96 Cal.Rptr. 601, 487 P.2d 1241, a okse which did not directly relate to the problems raised here and which, although possibly containing some parallels, was not even cited or argued before us, counsel here having had no opportunity to present their views, and second, this court improvidently undertakes to issue an advisory opinion and postpones the determination, fundamental to any decision, of the propriety, validity, and constitutionality of pertinent laws.
APPENDIX
Management Information Services Planning and Development Division State Department of Education December 1, 1971
Property Tax Report Unified School Districts 1971-72
The Wyoming Property Tax system presently being used to support Public School financing may or may not be questioned in view of recent court actions in California and other states. The purpose of this report is to provide information which may be beneficial for anyone interested in understanding the effect of property valuation and taxation for Wyoming Public Schools.
The information presented in this report has been collected by the Management Information Unit of the Planning and Development Division of the Department of Education. Reports submitted by the County Treasurers throughout the State and the records of the State Department of Education have provided the sources of information. These data represents the actual student enrollments, property valuations and tax commitments existing for the 1971-72 school year.
The question: “Does the property tax available to Wyoming School Districts provide an equitable base for the financial support of public education?” appears to be of current concern. Thus, this report is limited to the revenue available to school districts from the State Tax Levy, the 12 Mill County Tax Levy, the General County School Tax Levy, and the Local District Special Levy. No effort is made in this report to illustrate the distribution of the Public School Foundation Funds.
ENROLLMENTS
Presently there are 94 school districts in Wyoming which enroll 86,430 students as reported by the Fall Reports for the 1971-72 school year. The information provided in this report relates only to the 57 Unified School Districts which include programs for Kindergarten or First Grade through the Twelfth Grade. The total student enrollment of these 57 Unified districts is 80,354 which represents 93% of Wyoming’s total student enrollment.
Table I lists and ranks the student enrollments in the 57 Unified School Districts. The highest enrollment is reported by School District #1 in Cheyenne (14,226) and the lowest enrollment is reported by School District #5 in Rock River (89). Wyoming’s population sparcity and the geo*1241graphic features of the state contribute to the imbalance reflected in school district enrollment.
It may be interesting to note that only 19 Unified School Districts have enrollments exceeding 1,200 students. A National report written by Dr. James Conant during the 1960’s recommended that each graduating class of a school district should be at least 100 students. A more recent study (1971) entitled the National Educational Finance Project recommends that an Administrative Unit serve not less than 1,800 students in daily attendance.
PROPERTY VALUATIONS
Real property is used as a base for taxation to support State, County, and Local governments. This property base also provides a major source of revenue for local school districts and the revenue from the property taxes determine the distribution of resources available through the Public School Foundation Program.
Table II consisting of three pages, lists the 57 Unified School Districts by County location and reports: the District Assessed Valuation; the Mill Levies as approved for the four categories of property taxation; the revenue due from levies; and the district total levies and revenue derived from the property valuation. Also, the Bond/Interest levies approved for Capital Construction are included in this Tax Summary for 1971-72.
A brief definition of the Tax Categories listed in the Tax Summary may assist one in understanding the importance of property valuation and the impact it has on the respective school districts.
State School Levy — A State levy of 6 mills ($6.00 per $1,000 property valuation) on all property within the school district. This taxation is collected at the County level of government and paid to the State for the support of public education throughout the State.
General County School Levy — A County levy, not to exceed three mills, on all property within a County. This taxation is collected at the County level of government and is distributed to school districts within the County. Distribution is determined by the number of teachers and bus routes in a school district.
County-wide School Levy — A County 12 mill levy on all property within a County. This taxation is collected at the County level of government and is distributed to the school districts within the County. Distribution is determined by the proportion of classroom units in a school district to the total classroom units in the County.
Special District Tax Levy — A School District Levy on all property within the school district boundaries. This levy shall not exceed 28 mills for Unified School Districts and six (6) mills of which shall shall not be levied except with the approval of a majority of the voters voting on the proposition.
Charts A, B, and C graphically illustrate information provided in the Tax Summary. These charts are provided to illustrate the effect of property valuation and the tax levies in the Unified Districts. The school districts have been ranked on these charts to provide visual comparisons between the high and low points.
Chart A illustrates the Total School Tax on property valuation in each of the 57 Unified School Districts. School District #1 at Laramie records the highest total levy at 47.75 mills, which is equal to $47.75 per $1,000 valuation. School District # 1 at Thermopolis records the lowest total levy for Unified Districts at 28.648 mills. The Mean of these 57 districts levies is 41.022 mills. Thirty-seven districts recorded above the Mean and twenty districts fall below the Mean.
Chart B illustrates the Assessed Property Valuation available for taxing purposes to each of the Unified School Districts. School District #1 of Campbell County (a County School District) registers the highest total property valuation of $154,239,674. School District #18 at Encampment registers the lowest total property valuation of *1242$1,763,542. The Mean valuation of these 57 districts is $21,378,260. Sixteen school districts have available valuation above the average whereas, forty-one districts fall below the average.
Chart B further illustrates the availability of dollars for school purposes in consideration of the amount raised by one-mill. One-mill levied in Campbell County School District #1 will provide $154,239 for school purposes. Whereas, one-mill in School District #18 at Encampment will provide only $1,763 for school purposes.
Chart C illustrates the Assessed Valuation Per Pupil enrolled in the 57 Unified School Districts. School District #9 at Big Piney with an enrollment of 509 students ranks first with $58,947 valuation per pupil enrolled. School District #19 at Afton with an enrollment of 1,518 students ranks last with $4,850 valuation per pupil enrolled.
One-mill levied by the Big Piney school district would raise $58.94 per pupil enrolled whereas, one-mill levied in School District #19 at Afton would raise only $4.85 per pupil enrolled. An equally low revenue return on one-mill is evident for the two largest school districts in the State. School District # 1 in Cheyenne would only receive $6.53 per pupil for each one-mill levied and the Casper School District would be eligible for only $10.29 per pupil.
EFFECTIVE EXPENDITURES
Table III provides information relating to the Effective Expenditures of the 57 Unified School Districts during the previous school year of 1970-71. This information does not relate directly to the sources of revenue derived from the property tax but is incorporated upon the request of Dr. Schrader, State Superintendent of Public Instruction.
The term “Effective Expenditures” has been used in reporting Wyoming school district expenditures in previous years. The Effective Expenditures include costs for: Administration, Instruction, Attendance Services, Health Services, Plant Operation, Plant Maintenance, Fixed Charges, and Student Activities. These categories of school expenditures have been considered as being more directly related to a student’s cost of education within a school district.
The highest effective expenditure was reported by Rock River with an enrollment of 89 expending $1,887.69 per average daily membership. The lowest effective expenditure was reported by Afton with an enrollment of 1,518 expending $580.64 per average daily membership. The average Effective Expenditure within the state during the 1970-71 school year and including all types of school districts was $799.48 per average daily membership.
SUMMARY
The information provided in this report does not consider all factors affecting Wyoming Public School financing or the elements used to determine the allocation of funds through the Public School Foundation Program. The primary concern was to provide information relating to property valuation and the taxes assessed on the property for school revenues.
Chart A does appear to indicate that most of the Unified School Districts are making a uniform effort to levy the maximum allowable mill rate as permitted by law. The school districts of Laramie, Rock River, and Encampment have also had approved by local voters the extension of their levies as permitted by the law.
Charts B and C illustrate a considerable difference in the ability of school districts based on property valuation to support educational financing.
The property tax base may need further investigation and consideration if it is to remain as the primary source for support of governmental and institutional services.

*1243



*1244



*1245



*1246



*1247



*1248



*1249



*1250